Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to the application filed on 07/20/2022.
Claims 12 has been amended. Claims 2, 3, 9 and 13-17 have been cancelled. Claims 1, 4-8, 10-12 and 18-28 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.

Response to Amendment

Applicant’s remarks have been considered.
In the remarks Applicant argues, 

“Applicant respectfully notes that as to each element of the pending claims asserted to be an"additional element" the Examiner has failed to present a "citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well understood, routine, conventional nature of the additional element(s)" in compliance with the Guidelines. Applicant respectfully notes that as to each element of the pending claims asserted to be an "additional element" the Examiner has failed to present a "citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s)"in compliance with the Guidelines. Applicant respectfully notes that as to each element of the
pending claims asserted to be an "additional element" the Examiner has failed to present "a citation to a
publication that demonstrates the well-understood, routine, conventional nature of the additional
element(s)" in compliance with the Guidelines. Applicant respectfully notes that as to each element of
the pending claims asserted to be an "additional element" the Examiner has failed to present "a statement
that the examiner is taking official notice of the well-understood, routine, conventional nature of the
additional element(s) in compliance with the Guidelines." (pg.12)
	Based on MPEP 2106.05(d)(I)(2), the factual determination of Berkheimer must provide one or more of “(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and (d) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). “
The Berkheimer analysis is satisfied in the Step 2B analysis where Examiner found the steps of obtaining information specifying a count of patrons, receiving GPS data, querying a predictive model and sending notifications to a plurality of computing devices are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the computing elements are anything other than a generic, off-the-shelf computer components (Spec see ¶0082-¶0088, describing general purpose computing system environments or configurations), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network[ SeeOIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)] and storing and retrieving information (e.g. querying) [Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93] are a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). [ SeeOIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) MPEP 2106.05(d)(II)]. For these reasons, there is no inventive concept. For these reasons, there is no inventive concept. The claims are not patent eligible.
Further, Examiner notes the Specification discloses a general purpose computing system environment or configurations and well-known computing system capable of being implemented or performing any of the functionality set forth in the Specification  (see Figure 5 and associated text, ¶0081-¶0082).
As noted above, Examiner has met the requirements of Berkheimer analysis under section (b).
Applicant additionally argues:
“The Examiner presents a general discussion of court cases. However, the general discussion of
court cases cannot reasonably be taken to be in satisfaction of Berkheimer. Berkheimer requires there to
be an identification of the claim elements identified as being additional elements. Berkheimer requires:
"A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well understood, routine, conventional nature of the additional element(s)." (emphasis added). At least
because the Examiner's discussion of case law is absent of a discussion of particularly recited claims
elements, no prima facie rejection has been presented. “ (pg. 42)

“If the Examiner regards the elements of "sending notifications to a plurality of computer devices
in the venue based on the establishing, wherein the sending includes (i) sending a venue agent adapted
notification to a computer device of one or more venue agent of the venue, and (ii) sending one or more
patron adapted notification to a computer device of one or more patron of the venue" to be additional
elements, the applicant respectfully notes that that action fails to set forth any analysis under Berkeimer
with respect to the highlighted elements. “ (pgs. 42)
	Examiner notes, that Applicant’s arguments have been addressed in the 35 U.S.C. 101 rejection noted below as well as Examiner remarks noted above.
In the remarks Applicant argues, “The Examiner has not identified particular claim recitations defining the asserted abstract idea and not identified particular claim elements asserted to define additional elements.” (pg. 41)
	In response to Applicant’s argument, Examiner notes that limitations considered to be a part of the abstract concept are identified in the 35 U.S.C. 101 rejection as previously indicated in the prior office action. See below for details.  
	The limitations under its broadest reasonable interpretation covers Methods of Organizing Human Activities related to sales activities or behavior and business relations, but for the recitation of generic computer components (e.g. a computer device). Claim 1 recites obtaining information specifying a count of patrons currently at a venue and determining a probability that at least one patron included in the count of patrons will perform at least a portion of a venue work task and establishing a workload capacity requirement for maintaining operation of the venue, the establishing based on the count of patrons and the probability that the at least one patron included in the count of patrons will perform at least a portion of the venue work task, which are related to the identified abstract concept.  For instance, establishing a workload capacity requirement for operating a venue is related to sales activities or behavior in a retail environment.  The limitations also encompass Mental Processes involving evaluation of data such as obtaining a count of patrons and determining a probability that at least one patron would perform of a venue work task could reasonably be performed by a human (e.g. physically observing patrons) and/or using a pen and paper to determine a probability. Accordingly, the claims recite abstract ideas. Claims 12 and 20 encompass the same abstract concepts.
	Regarding Applicant’s argument directed to ‘asserted additional elements’, notes that the 35 U.S.C. 101 rejection has identified addressed the additional elements within the claims.  


Applicant argues, “The current rejection under 35 USC 101 is also absent of an analysis of whether a judicial exception is integrated into a practical application of that exception.”
Examiner respectfully disagrees. As noted in the 35 U.S.C. 101 rejection noted below, the judicial exceptions are not integrated into a practical application. The claims recite the additional elements of a computer device, a computer readable storage medium, one or more processing unit, a memory, one or more processors and a computer device for performing the claimed limitations. These are generic computer components performing generic computer functionality (Spec see ¶0082, general purpose computing system environment). 
For instance, in  Claim 1, the steps of obtaining information specifying a count of patrons is data gathering activity and considered extra-solution activity. The step of determining a probability that at least one patron will perform a portion of venue work task and establishing a workload capacity requirement is evaluating/analyzing data  and producing a result of capacity requirements(e.g. extra-solution activity).  The step of iteratively sending prompting notifications to a plurality of computer devices is data transmission functionality which is extra-solution activity. Claim 20 is similar to Claim 1.
Regarding Claim 12, the steps of iteratively obtaining updated information specifying a count of patrons at a venue by receiving GPS location data is data gathering activity (e.g. extra-solution activity) (Claim 20). The step of updating information is also considered data gathering activity. The step of ascertaining from the GPS location data that patrons are traveling enroute is analyzing data (e.g. extra-solution activity). The steps of iteratively and dynamically establishing a workload capacity requirement is evaluating/analyzing data (extra-solution activity). The step of iteratively sending prompting notifications to a plurality of computer devices is data transmission functionality which is extra-solution activity.
Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (e.g. computing devices, one or more processors, a CRM, etc.). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. computing devices, one or more processors, a CRM, etc.). Therefore, the additional elements do not integrate the abstract ideas into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea. See below for full rejection.

Applicant argues, “the Examiner does not explain why the Appellant’s claimed invention does not improve the functionality of the point-of sale terminal (“POS”) itself, or why the claimed invention would not be considered an improvement in the technical field of electronically processing transaction information” (pg. 43-45)
	In response to Applicant’s argument, Examiner notes that the claims do not recite a POS. As such the argument is moot. However, to advance prosecution Examiner addresses Applicant’s argument. Nothing in the citations provided by Applicant (¶0003-¶0010 and ¶0061) provides support for an improvement in a technology (e.g. a computer) or a technical field. Here, there is no indication that the functioning of the POS is improved based on the claims or the Specification. There is limited specific disclosure of the POS in the Spec (see ¶0001, the patron moves to the location of the POS and purchases an item). Further, ¶0003-¶0010 are related to improving a retail venue shopping experience which is more of an improved business process directed to a business problem.
		
Applicant argues, “ To the extent any eligibility rejection is maintained, the Examiner is respectfully requested to explain, for each improvement in computer technology highlighted above in [0061], why the described improvement does not define an improvement in technology or a practical application.
	Examiner notes that Applicant should point out the improvement to the claimed embodiment and not direct the argument to all of the embodiments within the Specification. Examiner is not required to address every embodiment not claimed.

Applicant argues, “ However, the Examiner presents no explanation as to how or why "checkout staffing requirements" would satisfy the claim recitations of "the establishing based on ... . the probability that the at least one patron included in the count of patrons will perform at least a portion of the venue work task" in the context as recited in claim 1.” (pg. 48)
	Examiner respectfully disagrees. Nelson discloses software combines the real-time data (i.e., count of patrons) with pre-gathered statistical data about the population that shops in a particular type of store and data which characterizes the checkout lane throughput capability for the store to predict checkout lane staffing requirements (i.e., workload capacity) (column 3, lines 59-64). Additionally, Nelson discloses generating data representing a number of persons (e.g. potential buyers) (see column 3, lines 27-42), shopper traffic data (see column 4, lines 18-20) and shoppers exiting (see column 5, line 1), thus indication a determination of patrons. Nelson further discloses, the conversion rate (e.g. a probability a shopper is a buyer) as a load factor (a consideration) in determining checkout staffing requirements (see column 5 lines 4-11), and where the buyer is interpreted as performing the venue work task (e.g. a purchase activity, Spec ¶0025). Therefore, Nelson does teach and suggest establishing workload capacity requirements including a consideration of the number of patrons and a probability.

Applicant argues, “However, while the Examiner appears to have attempted to address elements of generically "sending one or more patron adapted notification to a computer device" the applicant is unable to discern how the elements of "sending notifications to a plurality of computer devices in the venue based on the establishing" in the context of "sending one or more patron adapted notification to a computer device of one or more patron of the venue" are regarded to be satisfied by the Examiner.” (pg. 49)
	Nelson discloses a store paging system or other alert mechanism to alert store management of the need to change lane staffing (see column 3, lines 65-67 – column 4, 1-5 ), and based on forecasts from simulations of shopper traffic will send alerts to store personnel when lane traffic will increase or decrease and where a new checkout staffing lane is needed (see column 2, lines 36-40). The forecast and simulation process of  Nelson discloses combining real-time data (i.e., count of patrons) with pre-gathered statistical data about the shopper population to predict checkout lane staffing requirements (i.e., workload capacity) (column 3, lines 59-64) and utilizes conversion rates (e.g. a probability) as a load factor for determining checkout staffing requirements ( column 5, lines 4-10), thus indicating an establishing of a workload capacity. If the resulting forecast indicates that staffing changes are needed an alert is sent to the personnel. Additionally, if the paging system of Nelson is able to send alerts to personnel the same functionality would apply to sending alerts to customers within a retail environment. The core functionality of sending alerts is disclosed.
Herring discloses support or service information presented to a customer during a checkout transaction including information related to a product purchased by a user(see ¶0047). Additionally, Herring discloses sending prompts to a person based on the difficulty level of the transaction (e.g. needing assistance from employee at checkout) (see ¶0054), as well as, sending the employee to assist (see ¶0052).  Thus, indicating alerts/messages can be sent to a customer based on a condition being satisfied (e.g. difficulty level of transaction).
It would have been obvious to combine, the paging system of Nelson with the determining of customer assistance of  Herring to assist persons during a transaction (see ¶0002).

	
Applicant argues regarding 35 U.S.C. 112(a), “Applicant’s specification sets forth use of a predictive model for return of result data; and accordingly supports the “query” term asserted to be unsupported by the Examiner.” (pg. 56)
	In response to Applicant’s remarks the rejection has been withdrawn. However, Examiner notes the Specification does not provide an explicity definition of the term ‘querying’. As such, Examiner interprets a ‘query’ to be an input/interaction with the predictive model (e.g. see ¶0033) disclosed in the Specification.

 Applicant argues that Nelson does not teach or suggest “patron identifiers” or use thereof. 
Applicant’s arguments, see Remarks pgs. 51-52, filed 07/20/2022, with respect to Claims 12 and 20, “patron identifiers” have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection for Claims 12-28 has been withdrawn. 
	

Claim Objections
Claims 12 and 22-24 are objected to for the following informalities:
Claim 20 recites,” (GPS) location data from a candidate patrons…” at line. Examiner recommends amending to “candidate patrons”. There is a grammatical error.
Claim 22 recites, “and survey history area of [
Claim 23 recites, “using the identifiers looking up data of respective ones of the patient from the looked up from a data repository…” at lines 3-4. There is a grammatical error in how the limitation is written. Additionally, is it Applicant’s intent to recite ‘the patient’ or ‘the patron’?
Claim 24 recites, “the patient” at line 3. Is it Applicant’s intent to recite ‘the patient’ instead of ‘the patron’?
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 18, 19 and  25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites, “…that patrons included in the count of patrons will perform a venue work task for servicing another patron during the work shift within the venue…” The Specification does not disclose ‘servicing another patron’.  The Specification discloses determining a probability that a patron will perform a venue work task (Spec see ¶0006). The Specification also discloses the type of work tasks that could be completed by a patron such as, assisting with pick-up of products for store pick-up orders or ship-to-home orders (Spec see ¶0037); however, there is no disclosure in the Specification of a patron providing services to another patron. Claims 18 and 19 are rejected based on their dependency on Claim 12.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 8, 10-12, 18-20 and 22-24 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following limitations have insufficient antecedent basis:
Claim 4 recites “a process” at line 2. There is insufficient antecedent basis for this limitation. Is ‘a process’ referring to the machine learning process or another process? 
Claim 5 recites, “a probability”  and “at least a portion of a venue work task” at lines 2-3. There is insufficient antecedent for these limitations in the claim. Examiner recommends amending to “…the probability that the at least one patron included in the count of patrons will perform at least a portion of the venue work task,…” The remainder of the claim has the same antecedent basis issues. Note, the probability, the at least one patron and venue work task has already been disclosed in claim 1. 
Claim 6 recites, “the probability”, “at least one patron”, “at least a portion of a venue work tasks” at lines 1-2. Claim 7 is rejected for a similar rationale.
Claim 6 recites, “a venue” at line 3. Claim 7 is rejected for a similar rationale.
Claim 8 recites, “the factors” at claim 2. Is ‘the factors” the same as weighted factors?
Claim 10 recites, “patrons of the patrons currently at a venue” at line 2 and “ venue workload tasks’ at line 3.
Claim 11 recites, “the patrons currently at a venue” at line 2.
Claim 12 recites, “ the patrons of the candidate patrons” at line 10.
Claim 12 recites, “the identifiers” at line 19.
Claim 19 recites, “currently at a venue” at line 3 and “patrons of patrons currently at a venue” at line 3 and “a venue” at line 4.
Claim 18 recites, “the factors” at line 2. Is ‘the factors” the same as weighted factors?
Claim 20 recites, “a count of patrons” at line 9
Claim 20 recites, “identifiers” at line 20
Claim 22 recites, “ a venue” at line 5.
Claim 22 recites, the factors” at line 7. Is ‘the factors” the same as weighted factors?
Claim 22 recites “the determining a probability that at least one patron” at lines 8-9.
Claim 22 recites,” a data repository” at lines 12-13. Examiner notes “a data repository is mentioned several times in the claim. Is this the same data repository?
Claim 22, recites “at least a portion of a venue work task” at line 9.
Claim 23 recites, “the patient” at line 3 and “the patron” at line 4 , “the venue task” at line 6, and “one or more patron adapted notification” at lines 6-7, “a computing device of one or more patron of the venue” at line 7, “the highest N ranked patrons” at lines 7-8, “the Nth ranked patron” at line 9
Claim 24 recites, “the patient” at line 3 and “the patron” at line 4,  “the highest N ranked patrons” at lines 7-8, “the Nth ranked patron” at line 9, “a venue” at line 16, “the determining a probability that at least one patron” at line 19, “a venue work task” at line 20, “ a group” at line 20. These phrases were not previously recited or introduced.
Claim 24 recites, “…wherein the method includes switching between a first mode and a second mode for performing…” at line 11. It is unclear what the modes are and what they are used for?  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 10-12 and 18-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
obtaining information specifying a count of patrons currently at a venue and determining a probability that at least one patron included in the count of patrons will perform at least a portion of a venue work task; 
establishing a workload capacity requirement for maintaining operation of the venue, the establishing based on the count of patrons and the probability that the at least one patron included in the count of patrons will perform at least a portion of the venue work task;  
Claim 20 substantially recites the subject matter of Claim 1 and encompasses the same abstract concepts.

Claim 12 recites:
obtaining information specifying a count of patrons currently at a venue during a work shift that terminates at a time later than a current time and determining a probability that at least one patron included in the count of patrons will perform at least a portion of a venue work task during the work shift within the venue, …; 
establishing a workload capacity requirement for maintaining operation of the venue during the work shift, the establishing based on the count of patrons and the probability that the at least one patron included in the count of patrons will perform at least a portion of the venue work task within the venue, …; 

The limitations under its broadest reasonable interpretation covers Methods of Organizing Human Activities related to sales activities or behavior and business relations, but for the recitation of generic computer components (e.g. a processor and memory). For example, establishing a workload capacity requirement for operating a venue is related to sales activities or behavior in a retail environment.  The limitations also encompass Mental Processes involving evaluation of data such as obtaining a count of patrons and determining a probability that at least one patron would perform of a venue work task could reasonably be performed by a human (e.g. physically observing patrons) and/or using a pen and paper to determine a probability. Accordingly, the claims recite abstract ideas. 
The dependent claims encompass the same abstract ideas. For instance, Claim 4 is directed to performing a machine learning process for establishing and tuning (e.g. evaluating data, complex math), Claim 5 is directed to performing machine learning process to determine one or more data items that are correlated with a probability (e.g. evaluating data, complex math), Claims 6-7 are directed to determining a probability (e.g. evaluating data), Claim 8 is directed to  the establishing using a functions that combines weight factors (e.g. evaluating data), Claims 10-11 are directed to sending notifications.  Claim 18 is directed to establishing including using a function that combines weighted factors, Claim 19 is directed to sending notifications. Claims 21-22 are directed to venue work tasks, Claim 23-24 are directed to determining a count of patrons within the venue, Claim 25 is directed to a subsequent iteration of establishing the workload capacity requirement by querying a predictive model that has been trained using machine learning (evaluating data, complex math) and Claims 26-28 are directed to work tasks. The dependent claims further limit the abstract concepts.

The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional element of a computer device.  Claim 12 recites the additional elements of a computer readable storage medium readable by one or more processing unit, one or more processors and a computer device for performing the claimed limitations. Claim 20 recites the additional elements of a memory, at least one processor in communication with the memory and a computing device to perform the claimed limitations. These are generic computer components performing generic computer functionality (Spec see ¶0082, general purpose computing system environment). 
For instance, in  Claim 1, the steps of obtaining information specifying a count of patrons is data gathering activity and considered extra-solution activity. The step of determining a probability that at least one patron will perform a portion of venue work task and establishing a workload capacity requirement is evaluating/analyzing data  and producing a result of capacity requirements(e.g. extra-solution activity).  The step of iteratively sending prompting notifications to a plurality of computer devices is data transmission functionality which is extra-solution activity. Claim 20 is similar to Claim 1.
Regarding Claim 12, the steps of iteratively obtaining updated information specifying a count of patrons at a venue by receiving GPS location data is data gathering activity (e.g. extra-solution activity) (Claim 20). The step of updating information is also considered data gathering activity. The step of ascertaining from the GPS location data that patrons are traveling enroute is analyzing data (e.g. extra-solution activity). The steps of iteratively and dynamically establishing a workload capacity requirement is evaluating/analyzing data (extra-solution activity). The step of iteratively sending prompting notifications to a plurality of computer devices is data transmission functionality which is extra-solution activity.
These additional elements illustrate activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim (MPEP 2106.05(g)). Further, recitation of using a machine learning process to tune the establishing and to determine one or more data items (Claims 4 and 5) are generically recited (no indication of how the use of machine learning is being done) and considered complex math (a part of abstract idea) being performed by a generic computer component.  The step of querying a predictive model trained by machine learning (Claim 25) is data collection activity and considered extra-solution activity.
Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (e.g. computing devices, one or more processors, a CRM, etc.). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. computing devices, one or more processors, a CRM, etc.). Therefore, the additional elements do not integrate the abstract ideas into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of computing devices, one or more processors, a CRM, etc. to perform the obtaining, determining, establishing and sending notifications amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, as stated above, the additional elements of computing devices, one or more processors, a CRM, etc. to perform to steps of obtaining, receiving, querying and sending are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of obtaining information specifying a count of patrons, receiving GPS data, querying a predictive model and sending notifications to a plurality of computing devices are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the computing elements are anything other than a generic, off-the-shelf computer components (Spec see ¶0082-¶0088, describing general purpose computing system environments or configurations), and the Symantec , TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt (receiving or transmitting) of data over a network (e.g. receiving GPS data, sending notifications) is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept.  
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. 

Therefore, Claims 1, 4-8, 10-12 and 18-28 are ineligible.


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
de Guril (US 2009/0076922) discloses a system for gathering information on customer transactions at both customer operated and assisted checkout terminals. An operator can make determinations when to take certain measures to increase utilization of the customer operated terminals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683